

Exhibit 10.7(d)
EXECUTION COPY


AMENDMENT NO. 3 TO SIXTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


This AMENDMENT NO. 3 TO SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of March 13, 2017 (this “Amendment”), is by and among
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller (the “Seller”), WELBILT,
INC. (f/k/a Manitowoc Foodservice, Inc.) (“Welbilt”), GARLAND COMMERCIAL RANGES
LIMITED, CONVOTHERM-ELEKTROGERÄTE GMBH (“Convotherm”), WELBILT DEUTSCHLAND GMBH
(f/k/a Manitowoc Deutschland GmbH) (“Manitowoc Deutschland”), MANITOWOC
FOODSERVICE UK LIMITED (“Manitowoc UK”) and WELBILT ASIA PACIFIC PRIVATE LIMITED
(f/k/a Manitowoc Foodservice Asia Pacific Private Limited) (“Manitowoc Asia”),
as Servicers (the “Servicers”), and WELLS FARGO BANK, N.A., as Purchaser (the
“Purchaser”) and as Agent (the “Agent”).
WHEREAS, the parties hereto are parties to that certain Sixth Amended and
Restated Receivables Purchase Agreement, dated as of March 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);
WHEREAS, concurrently herewith, Manitowoc Asia and the Seller are entering into
that certain First Amendment to Singapore Purchase and Sale Agreement, dated as
of the date hereof (the “Singapore Amendment”);
WHEREAS, concurrently herewith, Manitowoc UK and the Seller are entering into
that certain First Amendment to UK Purchase and Sale Agreement, dated as of the
date hereof (the “UK Amendment”, and together with the Singapore Amendment,
collectively, the “PSA Amendments”);
WHEREAS, effective as of the date hereof, Manitowoc Foodservice Asia Pacific
Private Limited, a private limited company incorporated under the laws of
Singapore, amended its name from “Manitowoc Foodservice Asia Pacific Private
Limited” to “WELBILT ASIA PACIFIC PRIVATE LIMITED” (such name change, the
“Singapore Subject Name Change”);
WHEREAS, Manitowoc Foodservice UK Limited, a private limited company
incorporated under the laws of England, will be amending its name from
“Manitowoc Foodservice UK Limited” to “WELBILT UK LIMITED” (such name change,
the “UK Subject Name Change”, and together with the Singapore Subject Name
Change, collectively, the “Subject Name Changes”) effective as of a date after
the date hereof (such date, the “UK Subject Name Change Effective Date”); and
WHEREAS, in connection with the Subject Name Changes, the parties hereto wish to
modify the Agreement upon the terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:








723414651 12412603



--------------------------------------------------------------------------------




SECTION 1.    Definitions. Capitalized terms defined in the Agreement and used
but not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
SECTION 2.    Notices; Consents; Etc.
(a)    Singapore Notice. Manitowoc Asia hereby provides notice of its intent to
perform the Singapore Subject Name Change on the date hereof and requests that
each of the parties hereto acknowledge and consent to the Subject Name Change
effective as of the date hereof.
(b)    UK Notice. Manitowoc UK hereby provides notice of its intent to perform
the UK Subject Name Change on the UK Subject Name Change Effective Date and
requests that each of the parties hereto acknowledge and consent on the date
hereto to the occurrence of the UK Subject Name Change on the UK Subject Name
Change Effective Date.
(c)    Consent to Subject Name Changes. Subject to terms and conditions set
forth in this Amendment, each of the parties hereto hereby: (i) acknowledges
such notice set forth in clauses (a) and (b) above, (ii) consents to the
Singapore Subject Name Change on the date hereof, (iii) consents to the
occurrence of the UK Subject Name Change on the UK Subject Name Change Effective
Date and (iv) waives any notice requirement with respect to the Subject Name
Changes set forth in the Agreement or any other Transaction Document.
(d)    Consent to PSA Amendments. Each of the parties hereto acknowledges,
consents and agrees to the terms of each of the PSA Amendments and waives any
otherwise applicable conditions precedent thereto under the Agreement and the
other Transactions Documents (other than as set forth herein).
(e)    UK Subject Name Change Effective Date. Manitowoc UK hereby covenants and
agrees to promptly (but in any event within two (2) Business Days following the
occurrence thereof) notify the Agent and the Purchaser in writing of the
occurrence of the UK Subject Name Change Effective Date.
SECTION 3.    Amendments. The Agreement is hereby amended as follows:
(a)    To reflect the occurrence of the Singapore Subject Name Change, each
reference to “Manitowoc Foodservice Asia Pacific Private Limited” (however
defined or referenced) in the Agreement and in any related document or agreement
shall be deemed to be a reference to “WELBILT ASIA PACIFIC PRIVATE LIMITED”.
(b)    Effective as of the UK Subject Name Change Effective Date, to reflect the
occurrence of the UK Subject Name Change, each reference to “Manitowoc
Foodservice UK Limited” (however defined or referenced) in the Agreement and in
any related document or agreement shall be deemed to be a reference to “WELBILT
UK LIMITED”.
SECTION 4.    Representations and Warranties. On the date hereof and the UK
Subject Name Change Effective Date, the Seller and each of the Servicers hereby
represents and warrants (as to itself) to the Purchaser and the Agent as
follows:




2
723414651 12412603



--------------------------------------------------------------------------------




(a)    after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event;
(b)    after giving effect to this Amendment, the representations and warranties
of such Person set forth in the Agreement and each of the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date);
(c)    this Amendment constitutes the valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms;
(d)    Manitowoc Asia is organized under the laws of Singapore and Manitowoc
Asia has not merged or consolidated with any other Person or other than changing
its name, made any change to its identity or company structure, in each case, in
connection with the Singapore Subject Name Change;
(e)    the Singapore Subject Name Change has become effective as of the date
hereof under the laws of Singapore;
(f)    Manitowoc UK is incorporated under the laws of England and Manitowoc UK
has not merged or consolidated with any other Person or other than changing its
name, made any change to its identity or company structure, in each case, in
connection with the UK Subject Name Change; and
(g)    the UK Subject Name Change is effective under the laws of England with
effect on the UK Subject Name Change Effective Date.
SECTION 5.    Effect of Amendment.
(a)    All provisions of the Agreement, as expressly amended and modified by
this Amendment, shall remain in full force and effect. On and after the
Effective Date, all references in the Agreement (or in any other Transaction
Document) to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Purchaser
pursuant to any Transaction Document or any other instrument, document or
agreement executed and/or delivered in connection therewith, nor constitute a
waiver of any provision contained therein.
SECTION 6.    Effectiveness. This Amendment shall be effective, as of the date
hereof (or solely with respect to Section 3(b) hereof, the UK Subject Name
Change Effective Date) (the “Effective Date”), upon receipt by the Agent of the
following (in each case, in form and substance reasonably satisfactory to the
Agent):




3
723414651 12412603



--------------------------------------------------------------------------------




(a)    counterparts of this Amendment duly executed by each of the parties
hereto;
(b)    counterparts of each of the PSA Amendments duly executed by each of the
parties thereto; and
(c)    such other agreements, documents, officer certificates and instruments as
the Agent shall request prior to the date hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICT OF LAWS PROVISIONS THEREOF).
SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.
SECTION 9.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
SECTION 10.    No Party Deem Drafter. Each of the parties hereto hereby agrees
that no party hereto shall be deemed to be the drafter of this Amendment.
SECTION 11.    Headings. The captions and headings of this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
SECTION 12.    Certain Covenants Regarding Post-Closing Conditions.
(a)    Organic Documents for Manitowoc Asia. On or within ten (10) days
following the date hereof, Manitowoc Asia shall deliver (or cause to be
delivered) to the Purchaser and the Agent (i) a certificate of incorporation of
Manitowoc Asia reflecting the Singapore Subject Name Change issued by the
Accounting and Corporate Regulatory Authority of Singapore and (ii) a copy of
the Memorandum and Articles of Association of Manitowoc Asia reflecting the
Singapore Subject Name Change.
(b)    Organic Documents for Manitowoc UK. On or within ten (10) days following
the UK Subject Name Change Effective Date, Manitowoc UK shall deliver (or cause
to be delivered) to the Purchaser and the Agent a copy of the certificate of
incorporation of Manitowoc UK certified by the Registrar of Companies for
England and Wales under the




4
723414651 12412603



--------------------------------------------------------------------------------




Companies Act 2006, reflecting the UK Subject Name Change.
(c)    Secretary Certificate for Manitowoc Asia. On or within ten (10) days
following the date hereof, Manitowoc Asia shall deliver (or cause to be
delivered) to the Purchaser and the Agent a certificate of the Secretary of
Manitowoc Asia certifying the names and true signatures of its officers
authorized to sign this Amendment and the other Transaction Documents to which
it is a party.
(d)    Secretary Certificate for Manitowoc UK. On or within ten (10) days
following the UK Subject Name Change Effective Date, Manitowoc UK shall deliver
(or cause to be delivered) to the Purchaser and the Agent a certificate of a
Director or the Secretary of Manitowoc UK certifying the names and true
signatures of its officers authorized to sign the Transaction Documents to which
it is a party.
[Signature pages follow]




5
723414651 12412603



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.
 
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller
 
 
 
 
By:
/s/ Joel Horn
 
Name:
Joel Horn
 
Title:
VP/Secretary







723414651 12412603
S-1
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
WELBILT, INC., as a Servicer
 
 
 
 
By:
/s/ Joel H. Horn
 
Name:
Joel H. Horn
 
Title:
Senior VP, General Counsel + Secretary





723414651 12412603
S-2
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
GARLAND COMMERCIAL RANGES LIMITED, as a Servicer
 
 
 
 
By:
/s/ Joel H. Horn
 
Name:
Joel H. Horn
 
Title:
Vice President + Secretary





723414651 12412603
S-3
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
CONVOTHERM-ELEKTROGERÄTE GMBH, as a Servicer
 
 
 
 
By:
/s/ Ralf Klein
 
Name:
Ralf Klein
 
Title:
MD





723414651 12412603
S-4
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
WELBILT DEUTSCHLAND GMBH, as a Servicer
 
 
 
 
By:
/s/ Ralf Klein
 
Name:
Ralf Klein
 
Title:
MD







723414651 12412603
S-5
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
MANITOWOC FOODSERVICE UK LIMITED, as a Servicer
 
 
 
 
By:
/s/ Adrian Gray
 
Name:
Adrian Gray
 
Title:
Director





723414651 12412603
S-6
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
WELBILT ASIA PACIFIC PRIVATE LIMITED, as a Servicer
 
 
 
 
By:
/s/ Philip Dei Dolori
 
Name:
Philip Dei Dolori
 
Title:
Director





723414651 12412603
S-7
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A.,
as Agent
 
 
 
 
By:
/s/ Patrick McConnell
 
Name:
Patrick McConnell
 
Title:
Director
 
 
 
 
 
 
 
WELLS FARGO BANK, N.A.,
as Purchaser
 
 
 
 
By:
/s/ Patrick McConnell
 
Name:
Patrick McConnell
 
Title:
Director
 
 
 
 
 
 





723414651 12412603
S-8
Amendment No. 3 to Sixth Amended and Restated Receivables Purchase Agreement


